DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  Applicant wrote “heat release members’ when it would appear as though Applicant may have meant to write --a heat release member--.  Claim 8 is objected to because of the following informalities:  Applicant wrote “any one of the heat release members’ when it would appear as though Applicant may have meant to write --the heat release member--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 & 9-12 is/are rejected under 35 U.S.C. 102(a)(1)  as being Anticipated by Dainippon Printing CO ) (“DPC”) (JP2006129605A) of record with a translation filed February 26, 2021.

DPC discloses:
In regard to claim 1: (Original) 
A power transfer apparatus (Figs. 1-11), comprising: a transfer means (Figs. 1-11 Item 19) that performs a non-contact type power transfer (Figs. 1-11 Item 13); and a metallic heat 

In regard to claim 2:  (Original)
The power transfer apparatus according to claim 1, further comprising: a thermally conductive resin layer (Fig. 8 Item 30 & Par. [0041-0042] i.e. 29 and 30 are resin layers with heat conducting properties) between the transfer means (Figs. 1-11 Item 19) and the heat release means (Figs. 1-11 Item 28).  

In regard to claim 9: (Currently Amended) 
A power transmission apparatus (Figs. 1-11) provided in a power transfer system that includes the power transmission apparatus (Figs. 1-11 Item 13) and a power reception apparatus (Figs. 1-11 Item 12) separated from the power transmission apparatus (Figs. 1-11 Item 13), and transfers power to the power reception apparatus from the power transmission apparatus in a non-contact manner (Figs. 1-11 Items 12, 19 & 13) , the power transmission apparatus comprising: the power transfer apparatus according to laim 1 (Figs. 1-11 Items 13 & 19); and an output means that outputs power to be transferred to the transfer means of the power transfer apparatus (Figs. 1-11 Items 13 & 19 i.e. the coil).  




A power reception apparatus (Figs. 1-11 Item 12) provided in a power transfer system (Figs. 1-11 Items 13 & 12) that includes a power transmission apparatus (Figs. 1-11 Item 13) and the power reception apparatus (Figs. 1-11 Item 12) separated from the power transmission apparatus (Figs. 1-11 Item 13), and transfers power to the power -5-Application No. 17/271,846 reception apparatus from the power transmission apparatus in a non-contact manner (Figs. 1-11 Items 12, 13 & 19), the power reception apparatus comprising: the power transfer apparatus according to laim 1; (Figs. 1-11 Items 13 & 19) and an input means that is connected to the transfer means of the power transfer apparatus (Figs. 1-11 Items 12, 13 & 11).  

In regard to claim 11: (Original)
 A non-contact type power transfer system (Figs. 1-11), comprising: the power transmission apparatus according to claim 9 (Figs. 1-11 Items 13 & 19); and a power reception apparatus (Figs. 1-11 Item 12) that is separated from the power transmission apparatus  (Figs. 1-11 Item 13), is disposed to face the transfer means (Figs. 1-11 Items 13 & 19), and receives power transmitted from the power transmission apparatus (Figs. 1-11 Items 13 & 12).  

In regard to claim 12: (Original) 
A non-contact type power transfer system (Figs. 1-11), comprising: a power transmission apparatus (Figs. 1-11 Item 13); and the power reception apparatus according to claim 10 (Figs. 1-11 Item 12) that is separated from the power transmission apparatus (Figs. 1-11 Item 13) and receives power transmitted from the power transmission apparatus in which the transfer means is disposed to face the power transmission apparatus (Figs. 1-11 Items 12, 13 & 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon Printing CO ) (“DPC”) (JP2006129605A) of record with a translation filed February 26, 2021.

In regard to claim 3: (Currently Amended) 
DPC discloses the power transfer apparatus according to 1, further comprising: a shielding means (Figs. 1-11 Item 34 i.e. formed using the same material as Item 28 to dissipate heat) being disposed on a side opposite to a power transmission side (Figs. 1-11 Item 19) of the transfer means (Figs. 1-11 Items 13 & 19) at the time of power transmission or a side opposite to a power reception side of the transfer means at the time of power reception when seen from a position of the transfer means (Figs. 1-11 Items 13 & 19) and the heat release means (Figs. 1-11 Item 28), and shields an electromagnetic wave generated by the power transfer (Figs. 1-11 Item 34 i.e. if formed from aluminum would have shielding properties); and -3-Application No. 17/271,846 a magnetic means (Figs. 1-11 Item 18) that is disposed between the transfer means (Figs. 1-11 Item 19) and the heat release means (Figs. 1-11 Item 28), and the shielding means (Figs. 1-11 Item 34), and includes a magnetic body (Figs. 1-11 Item 18), wherein an area of the shielding means and the magnetic means in a plane perpendicular to a straight line toward the shielding means and the magnetic means from the position of the transfer means is greater than or equal to an area of the transfer means in the plane (Figs 4-6 Item 34 and 19 i.e. the area of the shielding means 34 being at least the area of the winding surface of the transfer means/coil).

DPC discusses that aluminum is a good material for heat dissipation because it has good thermal conductivity and is a non-magnetic material (Figs. 1-11 Item 28 & Par. [0040]). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have selected aluminum or similar material with shielding properties to form the substrate as doing so would have yielded the obvious results of greater heat deferment of the transfer means.  
 
In regard to claim 4: (Original) 
DPC further discloses the power transfer apparatus according to claim 3, wherein the straight line is a perpendicular line that is erected in a direction toward the shielding means (Figs. 1-11 Item 34) and the magnetic means (Figs. 1-11 Item 18) with a center of the coil (Figs. 1-11 Item 19) as a foot, and an area of a surface perpendicular to the perpendicular line of the shielding means (Figs. 1-11 Item 34) and the magnetic means (Figs. 1-11 Item 18) that are respectively in the shape of a plate is greater than or equal to an area of the winding surface of the winding wire in the coil (Figs 4-6 Item 34, 18 and 19).  


Claims 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon Printing CO ) (“DPC”) (JP2006129605A) of record with a translation filed February 26, 2021 in view of Yazaki CORP ) (“Yazaki”) (JP2010073976A) of record with a translation filed February 26, 2021.

In regard to claim 5: (Original) 
DPC further discloses the power transfer apparatus according to claim 4, wherein the transfer means (Figs. 1-11 Items 13 & 19) includes a first coil (Figs. 1-11 Item 19) that performs the power transmission or the power reception of power, as the power transfer (Figs. 1-11 Items 12, 13 & 19).
However, DPC does not explicitly disclose a second coil stacked on the first coil in which power to be subjected to the power transmission is supplied at the time of the power 
Yazaki teaches a first coil (Figs. 1-5 Item X1) and a second coil stacked on the first coil (Figs. 1-5 Item L1) in which power to be subjected to the power transmission is supplied at the time of the power transmission, and power to be subjected to the power reception is output at the time of the power reception (Figs. 1-5 Items X1 & Li transferring power to X2 and L2).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known teaching of using a first and second coil as taught by Yazaki with the known method and apparatus for noncontact power supply of DPC as doing so would have yielded the predictable results of allowing for the reduction in size and weight (Yazaki ABS.)

In regard to claim 7: (Currently Amended) 
DPC further discloses the power transfer apparatus according to 5, wherein in the second coil, a winding wire is wound a plurality of times (Figs. 1-5 Item X1 i.e. Fig. 3 shows multiple windings).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon Printing CO ) (“DPC”) (JP2006129605A) of record with a translation filed February 26, 2021.

In regard to claim 8: (Currently Amended) 
DPC discloses the power transfer apparatus according to laim 1, further comprising: a second heat release means that is thermally connected to and is electrically insulated from any one of the heat release members (Figs. 1-11 Items 29 & 30 & Par. [0041-0042] i.e. diffusion sheets).  
However, DPC is vague in its disclosure that the diffusion sheets are on an outer edge of the heat release means.  

	Further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See Attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
1/15/2022